Citation Nr: 0941156	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  05-23 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a right 
ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1945 to May 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
residuals of a right ankle injury.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

The Veteran has been diagnosed with degenerative joint 
disease of the right ankle; the evidence of record does not 
show that his currently diagnosed condition was incurred 
during service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
residuals of a right ankle injury have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5107(b) (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran and his representative contend that service 
connection is warranted for residuals of a right ankle injury 
incurred during service.  Initially, the Board notes that VA 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In an 
October 2003 letter, VA informed the Veteran of the evidence 
VA had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In a 
December 2008 correspondence, VA explained to the Veteran how 
disability evaluations and effective dates are assigned.  
This letter, however, was sent after the initial denial of 
the claim, and the AOJ did not subsequently readjudicate the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification letter 
followed by a subsequent readjudication, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board finds that this notice error was harmless.  Only 
prejudicial notice errors merit remand.  Shinseki v. Sanders, 
129 S. Ct. 1696, 1704-05 (2009) (holding that notice errors 
must be examined in the context of the facts of the 
particular case to determine whether they are prejudicial); 
see also 38 U.S.C.A. § 7261(b)(2); 38 C.F.R. § 19.9(a).  A 
prejudicial error is one that affects the "essential 
fairness" of the adjudication by depriving the claimant of a 
"meaningful opportunity to participate effectively" in the 
adjudication of the claim.  Dunlap v. Nicholson, 21 Vet. App. 
112, 118 (2007).  Here, in light of the denial of the 
Veteran's claim for service connection, no disability rating 
or effective date can be assigned, and therefore, the Board 
finds there can be no possibility of prejudice to the 
appellant.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records.

The Board finds that no examination is warranted here.  VA's 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  An examination or opinion is necessary to make 
a decision on a claim if (1) the record contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; (2) the 
evidence establishes that an event, injury, or disease 
occurred during service, or that certain diseases manifested 
during the applicable presumptive period; and (3) the 
evidence indicates that the disability or symptoms may be 
associated with the claimant's active service, but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).

The third element above establishes a low threshold, 
requiring only that the evidence "indicate" that there 
"may" be a nexus between the current disability or symptoms 
and the veteran's service.  McLendon v. Nicholson, 20 Vet. 
App. 79, 84 (2006) (pointing to, as examples of such 
evidence, medical evidence that is too equivocal to support a 
decision on the merits, and credible evidence of continuity 
of symptomatology).

In this case, no examination is necessary in order to 
adjudicate the claim because the evidence does not satisfy 
the second element discussed above (in-service injury).  
Although the Veteran alleges that he fractured his right 
ankle during service while playing softball, his service 
treatment records do not confirm as much.  The Veteran's 
service treatment records reveal that the Veteran was treated 
during service for multiple complaints and conditions, none 
of which concerned a right ankle injury.  Moreover, at his 
service discharge examination, the Veteran's extremities-
including his bones, joints, muscles, tendons, and old 
fractures-were marked as normal.

The Board notes that a medical examination would serve no 
useful purpose in this case, because one of the required 
elements to establish service connection (discussed in more 
detail below) is an in-service disease or injury.  Because 
that element is lacking here, there is no possibility that 
the Veteran's service connection claim could be substantiated 
merely by virtue of a medical examination.  Accordingly, the 
Board finds that the Veteran was not prejudiced by the lack 
of a VA examination.

In short, VA has fulfilled its duty to assist in every 
respect.


Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303.

Generally, to establish service connection, a veteran must 
show evidence of a current disability, evidence of in-service 
incurrence or aggravation of a disease or injury, and 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  38 U.S.C.A. §§ 1110, 
5107(a); 38 C.F.R. § 3.303; Barr v. Nicholson, 21 Vet. App. 
303, 307 (2007).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Service connection may also be granted 
for chronic disorders, such as arthritis, when manifested to 
a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d).

In the instant case, the Veteran contends he is entitled to 
service connection for residuals of a right ankle injury 
incurred during service.  Specifically, he contends that he 
injured his right ankle while playing softball.  

Turning to the relevant evidence of record, however, it is 
again noted that the Veteran's service treatment records are 
void of any complaints of, treatment for, or diagnoses of 
right ankle injury.

The post-service evidence reveals that in March 1995, the 
Veteran underwent an X-ray of his right ankle, which revealed 
(1) abnormal tibiotalar articulation characterized by joint 
space narrowing and subchondral sclerosis ("most likely" 
related to prior trauma); (2) bony densities around the 
lateral and medial malleolus (possibly related to prior 
trauma); and (3) some soft tissue swelling around the lateral 
malleolus.

In March 2000, the Veteran presented complaining of pain in 
both knees and his right ankle.  He stated that in August 
1999, he was sitting on his patio when an improperly 
installed roof broke in half and fell, striking him in both 
knees and the right ankle.

In September 2002, the Veteran was diagnosed with 
degenerative joint disease in his right ankle.

In addition to the above medical evidence, the Veteran 
submitted numerous lay statements.  His own lay statements 
describe how he injured his ankle playing softball.  The 
other lay statements (from a friend of ten years, his wife, 
his son-in-law, and his daughter) all state, in essence, that 
during the entire period they have known the Veteran, they 
have known him to walk in pain, and with a limp.  His 
daughter testified that from the time she was a little girl, 
she asked her father why he limped when he walked, and that 
his answer was that he had injured his ankle playing softball 
in service.

The Board finds that service connection is not warranted in 
this case because the evidence of record does not show an in-
service incurrence or aggravation of a disease or injury.

Competency of evidence differs from weight and credibility: 
"The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); cf. 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although 
interest [in the outcome of a proceeding] may affect the 
credibility of testimony, it does not affect competency to 
testify.").  A lay person is competent to make observations 
that do not require specialized knowledge or training.  
Layno, 6 Vet. App. at 470.  As a rule of thumb, lay persons 
are competent to observe and describe "that which comes to 
[them] through the use of [their] senses."  Id. at 469.

It is the Board's job to assess the weight of all the 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
The Veteran here is no doubt competent to report that he 
injured his ankle playing softball during service.  However, 
the Veteran's service treatment records reveal that the 
Veteran was treated for multiple complaints and conditions 
during service, none of which concerned a right ankle injury.  
Moreover, at his service discharge examination, the Veteran's 
extremities-including his bones, joints, muscles, tendons, 
and old fractures-were marked as normal.  The Board believes 
that an ankle injury as severe as that alleged by the Veteran 
here would more likely than not have been reported at some 
point on the Veteran's service treatment records.  Because 
the records are silent in that respect, the Board finds that 
the evidence of record, taken as a whole, does not support a 
finding of an in-service right ankle injury.

The Board notes that the Veteran has alleged continuity of 
symptomatology (pain, walking with a limp) since service.  To 
establish entitlement to service connection based on 
continuity of symptomatology, a veteran must show (1) a 
condition "noted" during service (or in the presumptive 
period following service); (2) continuity of symptomatology 
from the time of service to the present; (3) a presently 
diagnosed condition; and (4) a nexus linking his current 
condition to the continuity of symptomatology demonstrated.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

In this case, the first and second elements are both 
significant.  The first element requires that a condition be 
"noted" during service.  "[A]s long as the condition is 
noted at the time the veteran was in service[,] such noting 
need not be reflected in any written documentation . . . 
either contemporaneous to service or otherwise."  Savage v. 
Gober, 10 Vet. App. 488, 496 (1997).  Medical evidence of 
noting is required only where the condition at issue is of a 
type that is beyond the competence of a lay person's 
observation.  Id. at 497.  Without deciding whether the 
Veteran is competent to report having fractured his ankle, 
the Board acknowledges the Veteran's competence to "note" 
an in-service ankle injury (pain, swelling, difficulty 
walking, and so forth).  Cf. Barr v. Nicholson, 21 Vet. App. 
303, 309 (2007) (holding that varicose veins are "observable 
and identifiable by lay people").

The Board finds, however, that the Veteran has failed to meet 
the second element.  "[S]ymptoms, not treatment, are the 
essence" of evidence of continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Here, the 
Veteran reports having had continuous symptoms, from service 
onward, of residuals of a right ankle injury.  He is 
competent to make these observations.

This favorable evidence of continuous symptomatology, 
however, is outweighed by the evidence to the contrary.  As 
noted above, the Veteran's service records are silent 
regarding any in-service complaints of or treatment for a 
right ankle injury.  Although "the Board may not reject as 
not credible any uncorroborated statements merely because the 
contemporaneous medical evidence is silent as to complaints 
or treatment for the relevant condition or symptoms," Barr 
v. Nicholson, 21 Vet. App. 303, 310 (2007) (emphasis added), 
there is more here than merely the absence of complaints in 
the Veteran's service treatment records.

In assessing the probative value of the evidence, the Board 
may validly consider a post-service, "lengthy period of 
absence of complaint."  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).  Here, the record is void of any medical 
complaints of right ankle pain for more than forty years 
after the Veteran's service discharge (the first medical 
record of complaint is March 1995).  It is true that the 
Veteran has submitted lay statements to corroborate his 
symptomatology since service.  Nevertheless, the Board finds 
that the most probative evidence here is the lack of any 
complaint of, or treatment for, a right ankle condition 
during service.  During the Veteran's more-than-three years 
of service, he was treated regularly for sundry conditions.  
But no where in these records is there any indication that he 
was treated for a right ankle condition.

The Board has considered the doctrine of reasonable doubt, 
but finds that the preponderance of the evidence is against 
entitlement to service connection; the claim is therefore 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 3.312; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to service connection for residuals of a right 
ankle injury is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


